105 F.3d 650
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence A. WAY;  Richard D. Stover, Plaintiffs-Appellants,v.Thomas D. BARR;  The Callahan & Gibbons Group;  Mark AlanBlahnik;  U.S. Datalink, Incorporated;  Equifax CreditInformation Services;  TRW, Incorporated;  Trans UnionCorporation;  O'Connell Associates, Incorporated,Defendants-Appellees.
No. 95-2438.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 10, 1996.Decided Jan. 14, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, Senior District Judge.  (CA-94-2519-HAR)
Lawrence A. Way, Richard D. Stover, Appellants Pro Se.
Andrew Jay Graham, Kevin Francis Arthur, KRAMON & GRAHAM, P.A., Baltimore, Maryland;  James Patrick Nolan, COUNCIL, BARADEL, KOSMERL & NOLAN, P.A., Annapolis, Maryland;  Kim J. Askew, HUGHES & LUCE, L.L.P., Dallas, Texas;  Thomas D. Rooney, Lisa A. Kainec, MILLISOR & NOBIL, Cleveland, Ohio;  Thomas Moss Wood, IV, NEUBERGER, QUINN, GIELEN, RUBIN & GIBBER, P.A., Baltimore, Maryland;  Sandy David Baron, GOLDSTEIN & BARON, CHARTERED, College Park, Maryland;  Jerome Richard Doak, JONES, DAY, REAVIS & POGUE, Dallas, Texas;  Emmett Francis McGee, Jr., Patricia Ann Sumner, PIPER & MARBURY, Baltimore, Maryland, for Appellees.
Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Lawrence A. Way and Richard Stover appeal the district court's order dismissing their claims stemming from the investigations of their backgrounds.  We have reviewed the record and the district court's opinions and orders and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Way v. Barr, No. CA-94-2519-HAR (D. Md. May 17 & 24, 1995;  June 15 & 22, 1995;  July 5, 1995).  We further deny Appellants' motion to correct or modify the record on appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED